Reasons for Allowance
Claims 1-5, 7, 9-15, and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Friedrichs et al., (US 20150025523; hereinafter Friedrichs) and Godara et al., (US 20100324548; hereinafter Godara) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed August 8, 2019, it is the Examiner’s position that Friedrichs and Godara fail to disclose, teach, or suggest the claimed invention. Specifically, while Friedrichs teaches (Figures 3-4) an electrosurgical generator (200) having a power supply (227), a power converter (102), an active terminal (230), first and second electrosurgical instruments, and a controller (224), ([0045]-[0046], [0048]), Friedrichs fails to disclose, teach, or suggest “the controller configured to: determine a first impedance associated with the first electrosurgical instrument; determine a total impedance of the first and second electrosurgical instruments; determine a second impedance associated with the second electrosurgical instrument based on the total impedance and the first impedance.” 
Although Godara teaches (Figure 1) an electrosurgical generator (100) having a controller (140) configured to determine the impedances of a first electrosurgical instrument and a second electrosurgical instrument in order to adjust at least one parameter of the radiofrequency waveform based on the first impedance and the second impedance ([0064], [0068]), the second impedance is not determined from a total impedance of the first and second electrosurgical instruments and the first impedance, as is required by independent claims 1, 9, and 20. As such, independent claims 1, 9, and 20 are allowed. Claims 2-5 and 7 are allowed as being dependent on allowed independent claim 1. Claims 10-15, and 17-19 are allowed as being dependent on allowed independent claim 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794